Aulisi, J.
Appeal *463from a decision of the Unemployment Insurance Appeal Board which determined that claimant was disqualified from receiving benefits on the ground that she left her employment voluntarily and without good cause. Claimant, an employee of the United States Army, having resigned on December 14, 1962 contends that her resignation was not voluntary but coerced under threats that otherwise disciplinary charges would be filed against her. In response to the Industrial Commissioner’s inquiry on the form “Request for Wage and Separation Information ” as to the reason for claimant’s separation the Federal agency replied “Reason for Separation or non-pay status: Resignation. Reason for resignation: Desire of change in employment.” The Social Security Act of the United States (U. S. Code, tit. 42, § 1361 et seq.) pursuant to which the Industrial Commissioner administers unemployment compensation for Federal employees, provides, among other things, that the “ findings ” of all Federal employing departments or agencies on the “ reasons for termination of * * * service” shall be final and conclusive (see Matter of Forte [Lubin], 2 A D 2d 903). A resignation because of a desire of a change in employment is without good cause. The question of good cause is ordinarily one of fact for the Appeal Board and it is well settled that its decision on all questions of fact is final (Matter of Lipschitz [Lubin], 7 A D 2d 777). On the record before us, we see no reason for disturbing the determination of the Appeal Board. Decision affirmed, without costs.
Gibson, P. J., Herlihy, Reynolds and Hamm, JJ., concur.